NUMBER 13-09-00132-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


OMAR GUZMAN,                                                                Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                  On appeal from the 105th District Court
                        of Kleberg County, Texas.


                         MEMORANDUM OPINION

               Before Justices Yañez, Rodriguez, and Garza
                 Memorandum Opinion by Justice Garza

      Appellant Omar Guzman was convicted of unauthorized use of a motor vehicle, a

state jail felony. See TEX . PENAL CODE ANN . § 31.07 (Vernon 2003). Guzman pleaded

guilty to the offense pursuant to a plea agreement with the State and was sentenced to

two years in a state facility. The trial court suspended Guzman’s sentence of confinement

and placed him on community supervision for five years, which was later revoked due to

Guzman’s non-compliance with the terms of his community supervision. See TEX . CODE

CRIM . PROC . ANN . art. 42.12, § 23 (Vernon Supp. 2009). Upon revocation, Guzman was
sentenced to two years’ confinement.

         By one issue, Guzman contends that the punishment assessed is disproportionate

to the seriousness of the alleged offense. We affirm.

                                                 I. BACKGROUND

         On December 23, 2008, the State filed an amended motion to revoke Guzman’s

suspended sentence from a conviction for the unauthorized use of a motor vehicle. See

TEX . PENAL CODE ANN . § 31.07. In its motion, the State alleged that Guzman had

committed six different violations of the terms of his community supervision; specifically,

Guzman: (1) failed to remain within his county of residence and departed without

permission from the supervision officer; (2) failed to report to his community supervision

officer for the month of November 2008; (3) failed to pay $50 to the local Crime Stoppers

Program; (4) failed to report any change of residence, job, or job status to his community

supervision officer within 24 hours; (5) failed to complete an intensive supervision program;

and (6) failed to complete 180 days of electronic monitoring. Guzman pleaded “true” to all

six allegations.

         The trial court granted the State’s motion to revoke and sentenced Guzman to two

years’ imprisonment in a state jail facility. This appeal followed.1

                                                  II. DISCUSSION

         In his sole issue, Guzman complains that the punishment assessed is

disproportionate to the seriousness of the alleged offense, in violation of the Eighth and

Fourteenth amendments to the United States Constitution.                           See U.S. CONST . art. VIII.

Guzman, however, did not object to his sentence at the time of sentencing or in any

post-trial motion. To preserve error for appellate review, a party must present a timely

         1
             Texas Rule of Appellate Procedure 25.2 provides that a defendant who accepted a plea bargain
in a crim inal case “m ay appeal only those m atters that were raised by written m otion filed and ruled on before
trial, or after getting the trial court’s perm ission to appeal.” T EX . R. A PP . P. 25.2 (2). The record reflects that
the trial court signed Guzm an’s “Certification of Defendant’s Right of Appeal” on January 28, 2009.
                                                           2
objection to the trial court, state the specific grounds for the objection, and obtain a ruling.

TEX . R. APP. P. 33.1(a). Because Guzman failed to specifically object to the allegedly

disproportionate sentence in the trial court or in a post-trial motion, he has waived any error

for our review. See Noland v. State, 264 S.W.3d 144, 151 (Tex. App.–Houston [1st Dist.]

2007, pet. ref'd) ("[I]n order to preserve for appellate review a complaint that a sentence

is grossly disproportionate, constituting cruel and unusual punishment, a defendant must

present to the trial court a timely request, objection, or motion stating the specific grounds

for the ruling desired."); Trevino v. State, 174 S.W.3d 925, 927-28 (Tex. App.–Corpus

Christi 2005, pet. ref’d) ("Because the sentence imposed is within the punishment range

and is not illegal, we conclude that the rights [appellant] asserts for the first time on appeal

are not so fundamental as to have relieved him of the necessity of a timely, specific trial

objection."); see also Figueroa v. State, No. 13-08-00115-CR, 2009 Tex. App. LEXIS 8307,

at *4 (Tex. App.–Corpus Christi Oct. 29, 2009, no pet.) (mem. op., not designated for

publication) (holding that appellant did not preserve the issue of whether the punishment

assessed was disproportionate where he "neither objected to his sentence nor raised the

issue in his motion for new trial").

       Accordingly, because Guzman did not preserve this alleged error, we overrule his

sole issue.

                                       III. CONCLUSION

       The judgment of the trial court is affirmed.


                                                   ________________________
                                                   DORI CONTRERAS GARZA
                                                   Justice

Do Not Publish.
TEX . R. APP. P. 47.2(b)
Delivered and filed the
20th day of May, 2010.

                                               3